Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 23, 1963, convicting him, upon a jury’s verdict, of murder in the first degree and sentencing him, on the jury’s recommendation, to life imprisonment. Defendant’s conviction was based, in part, upon admissions allegedly made in four statements elicited from defendant. On the trial, defendant contended, inter alla, that these statements had been coerced and that they were involuntary. The issue as to whether they were voluntary or involuntary was submitted to the jury. The action is remitted to the trial court for further proceedings .in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, determination of the pending appeal in this action will be held in abeyance. Beldock, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.